Title: From Thomas Jefferson to Bertrand, 18 February 1788
From: Jefferson, Thomas
To: Bertrand, M.



Monsieur
à Paris ce 18me. Fevrier 1788

Je vous fais bien des remercimens pour votre bonté en me faisant part de la déclaration du nommé Jean Schmit. J’y trouve pourtant une preuve assez [sûre] que cette personne n’est pas des etats-unis. Il se dit natif de Baltimore en Virginie. C’est comme si on se [nommait] natif de Paris en Espagne. La ville de Baltimore est en Maryland, et je le crois impossible qu’un natif put ignorer le nom de son païs. J’ai eu occasion de voir plusieurs exemples de matelots Anglois et Irlandois, qui, s’ayant sauvé de leurs batiments,  se sont déclinés comme Américains [pensants] que sous ce nom là ils pourroient passer avec plus d’indulgence; et je soupçonne que le nommé Jean Schmit est ou Anglois ou Irlandois. Je ne propose pas donc, Monsieur, de faire des réclamations sur son compte. Répétant mes remercimens pour votre attention, j’ai l’honneur de vous assurer des sentiments de considération et d’attachement avec lesquels j’ai celui d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

